PER CURIAM:
Claimants filed this claim in the amount of $432.00 for damage to their 1981 Oldsmobile which occurred when the vehicle struck a pothole on U.S. Route 119 in Hernshaw, Kanawha County, West Virginia.
Mr. Sellards, the driver of the vehicle, testified that he was proceeding north on Route 119 at approximately 9:00 p.m. on the evening of March 16, 1982. He estimated his speed to be 40-50 mph. It had been raining, and the road was wet. Suddenly, the car struck a pothole located on the right-hand side of the road. Mr. Sellards stated that the last time he had driven that road was three or four weeks prior to the date of the accident, at which time the hole did not exist.
Damage to the wheels of claimants’ automobile totalled $432.10. Of that amount, claimants paid a $122.00 deductible; the rest was paid by their insurer. Therefore, the actual amount of their claim is $122.00.
While the respondent is not an insurer of the safety of motorists using the highways of this State, it does have the affirmative duty of using reasonable care for their safety. While there was no direct evidence that the respondent had actual knowl*189edge of the existence of this defect, this Court is of the opinion that it did have constructive notice. Route 119 is one of the main arteries for motorists travelling north in Kanawha County. Furthermore, the size of the pothole, as reflected in the photographs, graphically demonstrates its presence for a long period of time prior to the date of the accident. See Stone v. Department of Highways, 12 Ct.Cl. 259 (1979). Being of the opinion that the record as a whole clearly establishes negligence on the part of the respondent, this Court hereby makes an award in favor of the claimants in the amount of $122.00.
Award of $122.00.